DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response to the Office action dated on 06/23/2021 the amendment has been received on 09/23/2021.
          Claims 1-4, 6-8, 10 and 20-22 have been canceled.
          Claims 11-17, 19 and 24 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 4 and 5, filed on 09/23/2021, with respect to claims 1-4, 6-8, 10-17, 19-22 and 24 have been fully considered and are persuasive. The appropriate claims have been canceled in order to moot rejections provided in the previous Office action. Therefore, all of the previous rejections have been withdrawn. Claims 1-18, 19 and 24 are remaining allowable as it has been indicted in the previous Office action.

Allowable Subject Matter

4.          Claims 11-17, 19 and 24 are allowed.
5.          The following is a statement of reasons for the indication of allowable subject matter:  
             With respect to claim 11, the most relevant prior art, Junk et al. (US PAP 2016/0345928 A1) in view of Jacobs (US PAP 2019/0120977 A1), teach the method for performing hybrid CT imaging using a whole body CT scanner, the method comprising: performing a full rotation CT scan (Junk et al. teach a hybrid CT system for performing low-resolution CT imaging and high-resolution CT imaging (see paragraph [0126] disclosing performing the X-ray CT scanning with any desired resolution and imaging conditions).
[0126] The input unit 128 may receive an external input with respect to any of an X-ray tomography imaging condition, an image processing condition, or the like. For example, the X-ray tomography imaging condition may include any of tube voltages, an energy value setting with respect to a plurality of X-rays, a selection of an imaging protocol, a selection of an image reconstruction method, a setting of a FOV area, the number of slices, a slice thickness, a parameter setting with respect to image post-processing, or the like. Further, the image processing condition may include any of a resolution of an image, an attenuation coefficient setting for the image, setting for an image combining ratio, or the like.
   The system comprising (see abstract; Figs. 1-5; paragraphs 0096, 0104, 0189): 

    PNG
    media_image1.png
    501
    779
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    539
    792
    media_image2.png
    Greyscale
 a CT scanner system (100) comprising an X-ray source (112), a CT detector (108), and a processing system for image reconstruction; and a mobile panel detector (1130) that maybe combined with any receptor and can be situated anywhere (see paragraph 0189; Fig 5));

           positioning one or more panel detectors in proximal to a patient in the whole body scanner; performing a hybrid CT scan, where the one or more panel detectors and a CT detector of the whole body CT scanner acquire data in parallel (Jacobs discloses a system/method for providing a diagnostic quality high-resolution X-ray imaging using multi-functional and multi-modality flat-panel radiation detector for CT X-ray imaging (see Abstract; Figs. 1-20C; paragraphs 0087 and 0127) and explicitly teaches low and high dose, for low and high resolution optimization capabilities (see paragraphs 0087 and 0127).

    PNG
    media_image3.png
    377
    517
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    521
    554
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    770
    529
    media_image5.png
    Greyscale

           The flat-panel X-ray detector is capable of acquiring dual energy images simultaneously without motion artifact, that is optimized for spatial resolution and dose efficiency when acquiring both high and low energy X-ray spectrums and capable for positioning a region of interest (52) (see Figs. 1-20C)).
            Junk et al. and Jacobs disclose the related methods for X-ray imaging but fails to explicitly teach or make obvious performing a hybrid CT scan, where an x-ray source fires over the full rotation but with a time-varying intensity profile, such that an X-ray source intensity is greater over an arc opposite the one or more panel detectors, and lower in the rest of the rotation; and reconstructing a low-resolution and a high-resolution image from the acquired data as claimed. 
           Claims 12-17, 19 and 24 are allowed by virtue of their dependence.

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergner et al. (US PAP 2016/0071245 A1; see paragraphs 0001 and 0022); Tsukagoshi et al. (US PAP 2014/0037047 A1; see paragraphs 0106 and 0124); Brown (US PAP 2014/0016849 A1; see paragraphs 0022, 0023, 0027 and 0044) and Hansis et al. (US PAP 2013/0077847 A1; see paragraphs 0025 and 0052) teach the hybrid imaging methods and apparatus comprising X-ray CT scanner with high and low resolution image reconstruction capabilities. 
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze   
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                          /I.K./   September 27, 2021